       Case 2:20-po-00056-JTR          ECF No. 15   filed 11/16/20   PageID.12 Page 1 of 1

                                                                                   FILED IN THE
                                                                               U.S. DISTRICT COURT
                                                                         EASTERN DISTRICT OF WASHINGTON


 1                          UNITED STATES DISTRICT COURT                  Nov 16, 2020
 2                        FOR THE DISTRICT OF WASHINGTON                      SEAN F. MCAVOY, CLERK



 3
 4   UNITED STATES OF AMERICA,                         No. 2:20-PO-0056-JTR

 5                        Plaintiff,                   ORDER GRANTING MOTION TO
 6                                                     DISMISS
                          v.
 7                                                     MOTION GRANTED
 8   EMILY R. ROGNESS,                                        (ECF No. 14)
 9
                          Defendant.
10
11         BEFORE THE COURT is the United States’ motion to dismiss, without
12   prejudice, pursuant to FED. R. CRIM. P. 48(a). ECF No. 14. The United States is
13   represented by David M. Herzog, a supervising United States Attorney, and legal
14   intern Margaret M. Knudsen. Defendant is currently unrepresented.
15         The United States indicates the statute cited for the pending citations does
16   not exist and thus requests a dismissal of the citations in anticipation of filing
17   charges under a valid statute. ECF No. 14 at 2.
18         In the interest of justice, IT IS HEREBY ORDERED:
19         1.     The United States’ Motion to Dismiss, ECF No. 14, is GRANTED.
20         2.     Violation Numbers 9099992 and 9049878 charging Defendant with
21   assaulting, resisting, or impeding certain officers on property controlled by
22   Veterans Affairs are DISMISSED WITHOUT PREJUDICE and the Case is
23   CLOSED.
24         IT IS SO ORDERED.
25         DATED November 16, 2020.
26
27                                 _____________________________________
                                             JOHN T. RODGERS
28                                  UNITED STATES MAGISTRATE JUDGE

     ORDER - 1
